Title: To James Madison from Pierre Samuel Du Pont de Nemours, 18 January 1816
From: Du Pont de Nemours, Pierre Samuel
To: Madison, James


                    
                        
                            
                                Eleutherian mill near Wilmington Delaware.
                                
                                18 Janvier 1816.
                            
                            
                                Monsieur le Président
                            
                        
                        J’ai l’honneur d’envoyer à Votre Excellence un petit Mémoire Sur la Question qui occupe actuellement le Congrès relativement aux Manufactures.
                        Je tâcherai d’engager Mr. Patterson, ou Mr. Guillemer, ou Mr Duane à le traduire en Anglais. Dans l’un des deux premiers cas, je le ferais imprimer. Dans l’autre, il Serait naturellement placé au Journal du Traducteur.
                        Je fais très peu de progrès dans la langue anglaise, parceque mettant plus d’importance aux choses qui me paraissent devoir être dites qu’à la maniere de les exprimer, je me laisse entrainer à écrire dans la langue qui m’est familiere les idées que je crois bonnes à répandre. Votre Excellence rend justice, Monsieur le Président, à mon respectueux, profond et reconnoissant attachement pour votre Personne, à mon Zêle ardent pour votre Patrie.
                        
                            
                                Du Pont (de nemours)
                            
                        
                    
                    
                        Permettez moi de présenter mes respects à Madame.
                    
                  
                    CONDENSED TRANSLATION
                    Has the honor to send JM a little memoir on the question that currently occupies Congress relative to manufactures. Will try to engage Mr. Patterson, Mr. Gilmer, or Mr. Duane to translate it into English. In the first two cases, Du Pont de Nemours would have it printed; in the other, it would naturally be placed in the translator’s newspaper. Du Pont de Nemours makes very little progress in the English language, because, placing more importance on what seems to him necessary to say than on the manner of expressing it, he gets carried away, writing in the language familiar to him the ideas he wishes to promulgate. In a postscript, presents his respects to Dolley Madison.
                